DETAILED ACTION
Response to Amendment
 	This Non-Final office action is in response to Applicant’s amendment filed 2/16/2022. Claims 1, 8, 15, 22 and 26 have been amended. Claims 1-6, 8-13, 15 and 21-27 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejection to claims 22 and 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-6, 8-13, 15 and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, system claims 1-6 and 21-24 are directed to at least one non-transitory storage medium including a set of instructions; and at least one processor in communication with the at least one non- transitory storage medium, method claims 8-13 and 25-27 are directed to a series of steps, and computer readable medium claim 15 is directed to a set of instructions.  Thus the claims are directed to a machine, process, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite generating an industry chain graph and report, including acquiring, retrieving, determining, retrieving and analyzing, constructing, generating, causing, obtaining, acquiring, determining, generating, highlighting and causing steps.  
The limitations of acquiring, retrieving, determining, retrieving and analyzing, constructing, generating, causing, obtaining, acquiring, determining, generating, highlighting and causing, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite acquiring a key word related to an industry field from a user terminal; retrieving industry data corresponding to the industry field based on the key word related to the industry field from one or more information sources; determining a plurality of components in an industry chain of the industry field by: determining one or more synonyms of the key word; determining a key word group related to the industry field based on the key word and the one or more synonyms of the key word; and retrieving and analyzing information related to the key word group of the industry field to determine the plurality of components; constructing one or more links between the plurality of components in the industry chain based on the industry data; generating an industry chain graph related to the industry field based on the plurality of components and the one or more links; causing a display of the industry chain graph; generating a report related to at least one link of the industry chain by: obtaining a report template associated with the industry field; acquiring report data based on one or more data query sections of the report template from the one or more information sources; determining one or more conclusions based on the report data by using a trained machine learning model; and generating the report of the at least one link of the industry chain based on the report data, the one or more conclusions, and the report template; highlighting information of interest to a user in the report using a machine learning model; and causing display the report.
That is, other than reciting a computing device having at least one processor and at least one storage device, a network, and a visualized interface, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, the claims recite mathematical relationships and calculations, including determining one or more conclusions based on the report data by using a trained machine learning model and highlighting information of interest to a user in the report using a machine learning model. Accordingly, the claim language also falls within the “Mathematical Concepts” grouping of abstract ideas.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a computing device having at least one processor and at least one storage device, a network, and a visualized interface. The computing device having at least one processor and at least one storage device, a network, and a visualized interface in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computing device having at least one processor and at least one storage device, a network, and a visualized interface amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 further describe the plurality of components and the one or more links, respectively. Claims 4 and 5 recite additional generating steps. Claim 6 further describes the one or more information sources. Claims 21-24 further describe updating the report, the machine learning model, the one or more conclusions, and receiving an edit. Similarly, dependent claims 9-13 and 25-27 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, a computing device having at least one processor and at least one storage device, a network, and a visualized interface.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0039 of the specification, “The computing device 200, for example, may include a communication (COM) port 211 connected to and from a network connected thereto to facilitate data communications. The computing device 200 may also include a processor 205, in the form of one or more processors (e.g., logic circuits), for executing program instructions. For example, the processor 205 may include interface circuits and processing circuits therein. The interface circuits may be configured to receive electronic signals from a bus 201, wherein the electronic signals encode structured data and/or instructions for the processing circuits to process. The processing circuits may conduct logic calculations, and then determine a conclusion, a result, and/or an instruction encoded as electronic signals. Then the interface circuits may send out the electronic signals from the processing circuits via the bus 201.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	Regarding the newly reinstated 35 USC 101 rejection, the claims recite mathematical relationships and calculations, including determining one or more conclusions based on the report data by using a trained machine learning model and highlighting information of interest to a user in the report using a machine learning model. Accordingly, the claim language also falls within the “Mathematical Concepts” grouping of abstract ideas.
Here, the trained machine learning model is merely considered a complex mathematical exercise, thus directed to an abstract idea. The claimed use of the machine learning model does not seem to involve anything other than the application of a known technique in its normal, routine, and ordinary capacity.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        May 20, 2022